Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over US 2020/0326119 to Lee et al (hereinafter Lee).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Lee discloses (Figs. 19-21) (Claim 1). A refrigerator comprising: a main body 10 having a storage compartment; and a door 102 to open and close the storage compartment, the door including: a door body including: an upper door cap 330 (Fig. 20) having an opening 332 at a front portion of the upper door cap 330 and an open portion 333 on an upper side of the upper door cap 330, a lower door cap 336, a cover 340 (Fig. 21) forming a front surface of the door body, and chassis 321 forming opposite side surfaces of the door body, a door panel 310 detachably mountable on the door body, the door panel 310 including: a panel body 311, and an upper trim on a rear surface of the panel body (Fig. 20) and including a trim protrusion 361, and a fixing cover 173,334 detachably mountable on the upper door cap 330, wherein the door body, the door panel, and the fixing cover are configured so that, when the door panel 310 is mounted on the door body, the rear surface of the panel body faces the cover, the trim protrusion 361 protrudes rearward from the rear surface of the panel body 311, extends into the opening 332 at the front portion of the upper door cap 330, and is accommodated in the upper door cap 330, a portion of the fixing cover extends into the open portion 333 on the upper side of the upper door cap 330, is accommodated in the upper door cap 330, and is coupled to the trim protrusion 361 in the upper door cap 330, a portion of the upper door cap 330 protrudes forward further than the cover 340 to cover at least a portion of an upper surface of the panel body 311 Claim 2). The refrigerator of claim 1, wherein the fixing cover is configured so that, when the door panel is mounted on the door body, another portion 334 of the fixing cover covers the open portion 333 of the upper door cap 330; (Claim 7). The refrigerator of claim 1, a portion of the lower door cap protrudes forward further than the cover to cover at least a portion of a lower surface of the panel body 311 (Fig. 21); (Claim 10). The refrigerator of claim 1, wherein the trim protrusion 361 includes a trim hole 363, and the trim protrusion 361 is configured so that, when the door panel 310 is mounted on the door body, the portion 173 of the fixing cover extends into the trim hole 363.
The differences being that Lee Figs. 19-21 fails to clearly disclose the limitations in (i) Claim 1 of a portion of the chassis 321 protrudes forward further than the cover 340 to cover at least a portion of opposite side surfaces of the panel body; (ii) Claims 3-6, 8-9, and 11-14.  
Regarding (i), Lee shows in Figs. 9-10 a portion of chassis 121 protrudes forward further than the cover 140 to cover at least a portion of opposite side surfaces 110a,110a’ of panel body 110,110’.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Figs. 9-10 of, to modify Lee to comprise the limitations in Claim 1 of a portion of the chassis 321 protrudes forward further than the cover 340 to cover at least a portion of opposite side surfaces of the panel body in order to increase the overall versatility of the refrigerator.
Regarding Claim 3, Lee, as modified in view of Lee, paragraph [0107], meets all the limitations recited therein of wherein the panel body includes a metal panel, the 
Regarding Claim 4, Lee, as modified, meets all the limitations recited therein of wherein the panel body is configured so that, when the door panel is mounted on the door body, the upper end panel bent portion is between the portion of the upper door cap 330 and the upper trim 361 (Fig. 20).  
Regarding Claim 5, Lee, as modified in view of Lee, paragraph [0107], meets all the limitations recited therein of wherein the metal panel includes a lower end panel bent portion, and the panel body is configured so that, when the door panel is mounted on the door body, the lower end panel bent portion extends rearward toward the door body, and the lower door cap is configured so that, when the door panel is mounted on the door body, a portion of the lower door cap covers at least a portion of a lower surface of the lower end panel bent portion.  
Regarding Claim 6, Lee, as modified in view of Lee, paragraph [0107], meets all the limitations recited therein of wherein the panel body is configured so that, when the door panel is mounted on the door body, the lower end panel bent portion is between the portion of the lower door cap and a lower trim on a rear surface of the panel body.
Regarding Claim 8,   Lee, as modified in view of Lee, paragraph [0106], meets all the limitations recited therein of wherein the panel body includes a glass panel, and 
Regarding Claim 9, Lee, as modified in view of Lee, Fig. 10, meets all the limitations recited therein of wherein the door panel includes opposite side end panel bent portions at opposite sides of the panel body, the door panel is configured so that, when the door panel is mounted on the door body, the opposite side end panel bent portions extend toward the door body, and the chassis is configured so that, when the door panel is mounted on the door body, the portion of the chassis covers at least a portion of outer surfaces of the opposite side end panel bent portions.  
Regarding Claim 11, Lee, as modified in view of Lee, Fig. 10, meets all the limitations recited therein of wherein the door panel is configured so that, when the door panel is mounted on the door body, the door panel protrudes forward further than the chassis.  
Regarding Claim 12, Lee, as modified in view of Lee, Fig. 8, meets all the limitations recited therein of a fastening member (not shown), wherein the cover 140 includes a cover hole 142, and the cover is configured so that, when the door panel is mounted on the door body, the fastening member extends into the cover hole to fix the cover to the chassis.  
Regarding Claim 13, Lee, as modified in view of Lee, Fig. 22, meets all the limitations recited therein of wherein the door includes a buffer member 215 including a shock absorbing material and/or a sound absorbing material, and the door is configured so that, when the door panel is mounted on the door body, the buffer member 215 is between the panel body and the cover, the door panel includes magnetic bodies 219 extending along opposite side edge portions of the door panel, and door panel is 
Regarding Claim 14, Lee, as modified in view of Lee, Fig. 22, meets all the limitations recited therein of wherein the trim protrusion includes a first trim protrusion 161 and a second trim protrusion 161 spaced apart from each other along an upper edge of the door panel.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












HVT
December 31, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637